Citation Nr: 0632683	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  96-28 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
vesicular dyshydrosis with psoriasis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

The veteran was initially denied service connection for PTSD 
in an unappealed December 1991 rating decision.  The same 
decision granted service connection for vesicular dyshydrosis 
with psoriasis, assigning a 10 percent disability rating 
therefor.  Thereafter, the RO declined to reopen the 
veteran's PTSD claim in a July 1993 rating decision.  The 
July 1993 rating decision, together with a November 1993 
rating decision, also continued the 10 percent rating 
assigned the veteran's vesicular dyshydrosis.

Most recently, the RO denied the veteran's service-connection 
claim for PTSD (without reference to the prior final denials) 
in an April 1996 rating decision which also continued the 10 
percent rating assigned for vesicular dyshydrosis.  
The veteran duly perfected an appeal.

In an April 2000 decision, the Board reopened the veteran's 
service connection claim for PTSD on the ground that new and 
material evidence had been submitted, and remanded the claim 
for the purpose of conducting additional VA psychiatric and 
dermatological examinations and undertaking additional 
stressor verification efforts.  After the additional 
development requested by the Board was accomplished, the RO 
again denied the claim in April 2004 and July 2005 
supplemental statements of the case (SSOCs).  The case is now 
once again before the Board.



Issues not on appeal

The April 1996 rating decision also denied service connection 
for bilateral hearing loss and a skin disorder secondary to 
herbicide exposure and declined to reopen the veteran's 
previously-denied  claim for service connection for a left 
eye condition.  The veteran disagreed with these aspects of 
the April 1996 rating decision by way of correspondence dated 
in May 1996.  The Board's April 2000 remand requested that 
the RO issue the veteran a statement of the case (SOC) 
regarding these issues.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Such was accomplished in December 2000.  The 
veteran, however, failed to timely perfect an appeal.  
See 38 C.F.R. § 20.302 (2006).  The Board acknowledges that 
the RO has issued SSOCs regarding these issues; however, 
review of the claims file shows that no correspondence from 
the veteran regarding any of these issues was submitted to 
the RO within 60 days of the issuance of the December 2000 
SSOC.  The time period to appeal those claims therefore 
expired.  

In any event, the veteran's representative has recently 
submitted correspondence directly to the Board purporting to 
withdraw the veteran's appeal regarding the skin and left eye 
claims.  See letter from the veteran's representative, 
received June 30, 2006.  Moreover, with regard to the hearing 
loss claim, the veteran has indicated over the years that he 
was not seeking service connection for hearing loss, but 
rather was claiming service connection for tinnitus.  [The 
veteran was denied service connection for tinnitus in an 
unappealed June 1998 rating decision.]  The issue of whether 
new and material evidence has been received to reopen this 
claim is therefore referred to the RO for appropriate action.

The veteran was also denied service connection for a low back 
condition in a February 2004 rating decision.  To the Board's 
knowledge, the veteran has not disagreed with that decision, 
and that issue is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  The veteran has, however, recently submitted medical 
evidence regarding his back condition.  If he and his 
representative wish to reopen the back claim, they should 
contact the RO.  

The issue of an increased rating for service-connected 
vesicular dyshydrosis with psoriasis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

The medical evidence of record supports a diagnosis of PTSD 
which is related to verified in-service stressors.


CONCLUSION OF LAW

PTSD was incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for PTSD.  He 
essentially contends that this condition is the result of 
several stressful experiences he encountered aboard the USS 
Constellation.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in October 2003 which was specifically 
intended to address the requirements of the VCAA.  
The October 2003 letter from the RO specifically notified the 
veteran that to support a claim for service connection, the 
evidence must show "an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease;" 
a "current physical or mental disability;" and a 
"relationship between your disability and an injury, 
disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the October 
2003 VCAA letter, the veteran was informed that VA would 
request "all records held by Federal agencies to include 
your service medical records or other military records, and 
medical records from VA hospitals."  He was further advised 
that VA would make "reasonable efforts" to help him get 
"private records or evidence necessary to support your 
claim."  This letter also notified the veteran that VA would 
assist him "by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The October 2003 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the October 2003 letter instructed the veteran 
to "[c]omplete and return an enclosed VA Form(s) 21-4142.  
Please use a separate form for each doctor or hospital.  
Furnish the name and complete address of the doctors and/or 
hospitals providing the treatment, state the condition(s) 
treated and the dates of treatment."  The veteran was also 
asked to provide details regarding his in-service stressors 
and was specifically instructed to "provide a 2-month (60-
day) specific date range when the stressful event(s) 
occurred."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The October 2003 letter included notice that "[i]f there is 
any other evidence you would like to have considered, please 
let us know" (emphasis in original).  The Board believes 
that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claim was initially adjudicated by 
the RO in April 1996, several years before the enactment of 
the VCAA in November 2000.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to provide VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the October 2003 letter.  His claim was then 
readjudicated in the April 2004 and July 2005 SSOCs.  Thus, 
any VCAA notice deficiency has been rectified, and there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

The Board also notes that the veteran is represented by an 
experienced representative who is undoubtedly familiar with 
both the provisions of the VCAA and the type of evidence 
needed to substantiate the claim.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
The veteran was provided with notice regarding elements (2) 
and (3) by way of the October 2003 letter.  With respect to 
elements (4) and (5),  as discussed in detail below, the 
Board is granting service connection for PTSD.  It is not the 
Board's responsibility to assign a disability rating or 
effective date in the first instance.  The Board is confident 
that prior to its assignment of a disability rating or 
effective date for service connection for PTSD, the RO will 
provide the veteran and his representative with appropriate 
notice under Dingess. 

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
excerpts from the veteran's service personnel records, deck 
logs from Constellation, voluminous VA and private 
psychiatric treatment records, the opinion of scores of VA 
and private psychiatrists and psychologists, and extensive 
argument from the veteran.  Indeed, it is difficult to fathom 
what additional evidence could be added to the record that 
has not already been submitted.  For their part, neither the 
veteran nor his representative has identified any outstanding 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran has not requested a hearing 
before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressors.  See 38 C.F.R. § 3.304(f) 
(2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen, 
10 Vet. App. at 142 (1997).

Analysis

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2006).

With regard to the first element, the Board notes that in the 
10 plus years this case has been on appeal several 
psychiatrists and psychologists have weighed in on question 
of whether the veteran has PTSD.  Their answers are varied.  
While the majority of clinicians provide a PTSD diagnosis 
related to multiple in-service stressors (which will be 
described in greater detail below), a significant minority do 
not, instead ascribing the whole of the veteran's psychiatric 
illness to other conditions such as a personality disorder, 
major depressive disorder, and bipolar disorder.  [Even the 
clinicians diagnosing PTSD refer to other psychiatric 
diagnoses.]  

The Board is thus presented with competent medical evidence 
which supports a current diagnosis of PTSD (albeit 
accompanied by other psychiatric diagnoses), as well as 
competent medical evidence which indicates that PTSD is not 
present.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  While the Board may appropriately favor the 
opinion of one competent medical authority over another, it 
must weigh all medical evidence keeping in mind the command 
of Gilbert that the benefit of the doubt in resolving such 
issues shall be given to the veteran.  

The medical evidence in this case is voluminous and includes 
scores of opinions from various medical professionals 
regarding the question of whether the veteran in fact has 
PTSD.  The Board will refrain from undertaking a painstaking 
review of each individual opinion as such would only serve to 
add bulk to its decision, while doing little to move the 
analysis forward.  

As explained above, while the majority of clinicians have 
provided a PTSD diagnosis, a significant minority have not.  
The vast majority of opinions on each side of the equation 
were rendered after extensive psychological testing and a 
thorough review of the veteran's medical history was 
accomplished.  Moreover, the lion's share of opinions both 
for and against a PTSD diagnosis are well-reasoned, 
thoroughly explained, and rendered by clinicians of like 
training (either psychiatrists holding an M.D. degree or 
psychologists holding the Ph.D. degree).  All opinions appear 
to be consistent with various aspects of the veteran's 
military and psychiatric history, if not with each other.  
The Board finds no persuasive reason to favor the opinion of 
one group of clinicians over the other.  The medical evidence 
supporting a PTSD diagnosis is at least convincing as that 
arriving at the opposite conclusion.  Because the medical 
evidence is in equipoise, and after resolving all doubt in 
the veteran's favor, the Board finds that the first element 
of 38 C.F.R. § 3.304(f), that of a current PTSD diagnosis, is 
satisfied.  

Each of the opinions supporting a PTSD diagnosis links the 
veteran's PTSD to one or more stressful events the veteran 
experienced aboard the USS Constellation.  Element (3), 
nexus, has therefore also been satisfied.

The Board will therefore turn its attention to the remaining 
element of 38 C.F.R. § 3.304(f), that of verified in-service 
stressors.  The Board notes at the outset that the veteran 
did not receive any decorations or awards indicative of 
combat status.  His claimed stressors are of a non-combat 
nature in any event.  Because the veteran's stressors are 
unrelated to combat, his lay testimony alone will not be 
enough to establish the occurrence of the alleged stressors.  
See Moreau, supra.  Therefore, to substantiate the claim, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  

Throughout the course of the appeal, the veteran has outlined 
numerous claimed stressors, each relating to his service 
aboard Constellation.  Several such stressors, which have in 
part formed the basis of the PTSD diagnoses of record, have 
been verified.  One such stressor claimed by the veteran 
surrounds his rescue of two drowning sailors - an event which 
the veteran maintains nearly cost him his own life and is the 
subject of ongoing nightmares.  Review of the veteran's 
personnel records confirms this event.  Included in these 
records is a commendation letter dated in July 1969 which 
notes that the veteran rescued two sailors who were drowning 
at Dungaree Beach near Subic Bay in the Philippines.  The 
letter commends the veteran for his "unselfish response in 
the face of impending disaster" and acknowledges that his 
actions were "instrumental" in saving the lives of his 
fellow sailors.  Accordingly, this stressor is verified.

The veteran also reported that during his tour on 
Constellation a 500 pound bomb came loose from an airplane 
and skipped across the deck, severely injuring a sailor.  
Although the veteran admits that he did not see this event 
first hand, he maintains that he monitored the radio traffic 
during the aftermath.  Deck logs from Constellation dated 
February 25, 1970 (during the veteran's assignment on that 
vessel) note that on that date a 500 pound bomb came loose 
from a launching A-7 aircraft, striking a sailor and causing 
a depressed skull fracture.  Given the veteran's duties as a 
radio operator, it is not unreasonable to conclude that he 
would have been privy to radio communications relating to 
this incident.  This stressor is therefore also verified.  

The veteran also claims that he was being treated in sick bay 
on one occasion when several severely wounded survivors from 
a helicopter crash came in for treatment.  The veteran claims 
that the "moans" and "screams" from those wounded serve as 
a cause of his PTSD.  As alluded to above, several of his 
psychiatrists concur.  Deck logs from Constellation dated 
February 20, 1970 note that on that date a SH-3 helicopter 
went into an uncontrolled spin and crashed into the water not 
far from the ship.  According to the log, several casualties 
resulted, some of whom were brought to the ship for emergency 
treatment.  Service medical records reflect that the veteran 
was hospitalized from February 16 to 24th, 1970 for treatment 
of a recurrent pilonidal cyst, and was therefore in a 
position to see these sailors brought in for treatment.  This 
stressor is therefore also verified.

Accordingly, the second element of 38 C.F.R. § 3.304(f) has 
also been met.  
At least three stressors have been verified, which the 
psychiatric treatment records note are at least in part 
responsible for the veteran's PTSD.  

In summary, all three elements of 38 C.F.R. § 3.304(f) have 
been satisfied.  Service connection for PTSD is therefore 
granted.


ORDER

Service connection for PTSD is granted.


REMAND

The veteran also seeks an increased rating for his service-
connected vesicular dyshydrosis with psoriasis, currently 
evaluated as 10 percent disabling.  Before the Board can 
adjudicate this claim, however, additional development is 
required.  

Reason for remand

After the most recent SSOC was issued by the RO in July 2005, 
and after the case was returned to the Board, the veteran 
submitted several color photographs purporting to show the 
severity of his skin condition.  The RO did not review this 
evidence before their last adjudication of the claim.  

The Board cannot consider additional pertinent evidence 
without first remanding the case to the agency of original 
jurisdiction (AOJ) for initial consideration or obtaining the 
veteran's waiver.  38 C.F.R. § 20.1304(c) (2006).  The 
photographs submitted by the veteran are "pertinent" to the 
veteran's increased rating claim because they purport to 
visually show the extent of the veteran's skin condition.  
Therefore, absent a waiver of AOJ review of this evidence 
from the veteran, the Board must remand the case to allow the 
AOJ to consider this evidence in the first instance.  

The Board sent the veteran a letter in July 2006 advising him 
that if he wished to waive RO consideration of this evidence, 
he should notify the Board within 
45 days.  To date, he has yet to respond.  The Board 
interprets the veteran's silence as an indication that he 
desires the claim to be readjudicated by the AOJ.  
Accordingly, the Board remands the claim so that the AOJ can 
readjudicate the claim, taking into consideration the 
recently-submitted evidence.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any additional 
evidentiary and procedural development 
which it deems to be necessary, VBA must 
readjudicate the increased rating claim 
on appeal, taking into consideration the 
recently-submitted evidence.  If the 
decision remains unfavorable to the 
veteran, a SSOC should be prepared, and 
the veteran and his representative should 
be provided an appropriate period of time 
to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


